COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-04-266-CR
 
  
RICHIE 
JOE BISHOP                                                               APPELLANT
A/K/A 
RICHIE JOE BISHOP JR.
   
V.
  
THE STATE OF TEXAS                                                                  STATE
 
----------
FROM 
CRIMINAL DISTRICT COURT NO. 3 OF TARRANT COUNTY
----------
MEMORANDUM OPINION1 AND JUDGMENT
----------
        We 
have considered appellant's “Motion To Withdraw Notice Of Appeal.”  The 
motion complies with rule 42.2(a) of the rules of appellate procedure.  Tex. R. App. P. 42.2(a).  No decision of 
this court having been delivered before we received this motion, we grant the 
motion and dismiss the appeal.  See id.; Tex. R. App. P. 43.2(f).
   
                                                                  PER 
CURIAM
  
PANEL D:   MCCOY, 
J; CAYCE, C.J.; and LIVINGSTON, J.
DO 
NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: 
September 30, 2004.


NOTES
1.  
See Tex. R. App. P. 47.4.